DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 03/09/2022 have been considered but are moot in view of a new ground of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-11, 13, 15-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2012/0302277 A1 – hereinafter Chang) and Taliaferro al. (US 6,847,295 B1 – hereinafter Taliaferro).
	Regarding claim 2, Chang discloses a recording system comprising: a personal recording device configured to be worn by a user ([0037] – a wireless microphone 100 worn by a policeman), the personal recording device comprising: at least one first sensor configured to be worn by a user ([0039]; Fig. 3 – a GPS 170), wherein the at least one first sensor generates location information of the at least one first sensor ([0045] – the GPS generates coordinates of wireless microphone 100); a transmitter configured to send the location information to a receiver ([0045] – a transmitter transmits the position information and coordinates of the wireless microphone 100 to a receiver of a base station 200, the computer and database 900); a recording device manager comprising non-transitory computer-readable media storing computer-executable instructions that, when executed by at least one processor, perform a method of determining a threat ([0033]-[0034]; Figs. 1-2 – a video recording system on the police car comprising the base station, an in-car video system, a computer, and database 900), the method comprising the steps of: receiving the location information by the receiver ([0045] – receiving position information and coordinates of the wireless microphone 100); determining a distance between the personal recording device and a location sensor associated with the recording device manager ([0023]; [0048] – locating distance of the wireless microphone 100 relative to the base station 200, the position of which is determined by GPS 700 as shown in Fig. 2 and described in at least [0033]).
	However, Chang does not disclose comparing the distance to a distance threshold, wherein the distance threshold is a minimum distance between the personal recording device and the recording device manager representing the distance between the user and the recording device manager; and activating at least one second sensor when the distance between the personal recording device and the recording device manager exceeds the distance threshold. 
	Taliaferro discloses a device manager comparing a distance to a distance threshold, wherein the distance threshold is a minimum distance between a personal device and the device manager representing a distance between a user and the device manager (column 6, line 49 – column 7, line 27 – determining a distance between a device 0222 and a personal device 0221 and comparing the distance against the zone thresholds in Fig. 4 to determine whether the maximum safety distance has been exceeded – this maximum safety distance corresponds to the ‘the distance threshold’ which is the ‘a minimum distance’ recited); and activating at least one second sensor when the distance between the personal recording device and the recording device manager exceeds the distance threshold (Fig. 2 – activating a camera to capture video/images as shown in Fig. 2).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Taliaferro into the recording system taught by Chang to capture video images in response to detection of possible danger to the user wearing the personal recording device.
	Regarding claim 3, Chang also discloses the at least one second sensor is
at least one of an audio and a video sensor on the personal recording device ([0047]-[0048]; Fig. 3 – at least a microphone, which is an audio sensor and a camera, which is a video sensor).
Regarding claim 4, Chang also discloses the second sensor is at least one of an audio and a video sensor disposed on a vehicle of the user ([0033]; [0047] – an in-car video system for shooting images around the police car).
Regarding claim 5, Chang also discloses the location information is provided via metadata associated with video data sent from the personal recording device and received at the recording device manager ([0045]).
Regarding claim 7, Chang also discloses the second begins recording based on a triggering event ([0047]).
Regarding claim 8, Chang also discloses the triggering event is at least one of activation of vehicle siren or emergency lights, a speed of the vehicle, a location of the vehicle, activation of a second sensor ([0047] – at least by activation of a G-sensor).
Claim 9 is rejected for the same reason as discussed in claim 2 above.
Regarding claim 10, Chang also discloses the method further comprising the step of receiving video data from the personal recording device, wherein the location information is stored as metadata associated with the video data ([0045]).
Regarding claim 11, Chang also discloses the at least one sensor is at least one of a video and audio sensor disposed on the personal recording device ([0047]-[0048]; Fig. 3 – at least a microphone, which is an audio sensor and a camera, which is a video sensor) or disposed on a vehicle associated with the user ([0033]; [0047] – an in-car video system for shooting images around the police car).
Regarding claim 13, Chang also discloses the at least one sensor is a first sensor ([0047]); and the method further comprises the step of activating at least one second sensor based on a triggering event, wherein the recording device manager is disposed on a vehicle ([0033]-[0034]; Figs. 1-2 – a video recording system on the police car comprising the base station, an in-car video system, a computer, and database 900), and wherein the triggering event is at least one of activation of emergency lights, activation of emergency sounds, a speed of the vehicle, a location of the vehicle, activation of the first sensor ([0047]).
Regarding claim 15, Chang discloses one or more non-transitory computer-readable media storing computer- executable instructions that, when executed by at least one processor, perform a method of initiating sensors associated with a personal recording device, the method comprising: receiving location information at a recording device manager and from a personal recording device ([0045] – receiving position information and coordinates of the wireless microphone 100), wherein the personal recording device is configured to be attached to a user, wherein the user is a police officer ([0037] – a policeman wears the wireless microphone), wherein the recording device manager is disposed in vehicle of the user ([0033]-[0034]; Figs. 1-2 – a video recording system on the police car comprising the base station, an in-car video system, a computer, and database 900); determining a distance between the personal recording device and a location sensor disposed in the vehicle ([0023]; [0048] – locating distance of the wireless microphone 100 relative to the base station 200, the position of which is determined by GPS 700 as shown in Fig. 2 and described in at least [0033]).
	However, Chang does not disclose comparing the distance to a distance threshold, wherein the distance threshold is a minimum distance between the personal recording device and the recording device manager representing the distance between the user and the recording device manager; and activating at least one second sensor when the distance between the personal recording device and the recording device manager exceeds the distance threshold. 
	Taliaferro discloses a device manager comparing a distance to a distance threshold, wherein the distance threshold is a minimum distance between a personal device and the device manager representing a distance between a user and the device manager (column 6, line 49 – column 7, line 27 – determining a distance between a device 0222 and a personal device 0221 and comparing the distance against the zone thresholds in Fig. 4 to determine whether the maximum safety distance has been exceeded – this maximum safety distance corresponds to the ‘the distance threshold’ which is the ‘a minimum distance’ recited); and activating at least one second sensor when the distance between the personal recording device and the recording device manager exceeds the distance threshold (Fig. 2 – activating a camera to capture video/images as shown in Fig. 2).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Taliaferro into the recording system taught by Chang to capture video images in response to detection of possible danger to the user wearing the personal recording device.
	Regarding claim 16, the at least one second sensor records at least one of video and audio and is disposed at the vehicle ([0033]; [0047] – an in-car video system for shooting images around the police car), and wherein the location data is stored as metadata associated with the data from the at least one sensor ([0045]).
Regarding claim 17, Chang also discloses the instructions are further executed to perform the step of activating at least one second sensor based on a triggering event ([0047]), and wherein the at least one sensor is at least one of video and audio and is disposed on the personal recording device ([0047]).
Regarding claim 18, Chang also discloses the triggering event is at least one of activation of emergency lights, activation of emergency sounds, a speed of the vehicle, a location of the vehicle, activation of the first sensor ([0047]).
Regarding claim 20, Chang in view of Taliaferro also discloses the instructions are further executed to perform the step of creating and storing a timestamp when it is determined that the distance is greater than the distance threshold ([0050]).
Regarding claim 21, Chang in view of Taliaferro also discloses the instructions are further executed to perform the step of storing the timestamp as metadata associated with data from the at least one sensor ([0050).
Claims 6 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang and Taliaferro as applied to claims 2-5, 7-11, 13, and 15-21 above, and further in view of Geisner et al. (US 20130177296 A1 – hereinafter Geisner).
Regarding claim 6, see the teachings of Chang and Taliaferro as discussed in claim 5 above. However, Chang and Taliaferro do not disclose a timestamp is included as metadata with the location information associated with the video data, wherein the timestamp is indicative of a begin recording time indicative of a time that the video began recording.
Geisner discloses a timestamp is included as metadata with location information associated with video data, wherein the timestamp is indicative of a begin recording time indicative of a time that the video began recording ([0103]; [0177]; Fig. 3A).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Geisner into the recording system taught by Chang and Taliaferro to index the recording so that the recording can be easily searched using capture time.
Claim 12 is rejected for the same reason as discussed in claim 6 above in view of Chang also disclosing the at least one sensor is a video camera of the personal recording device ([0047]; Fig. 3 – camera 150).
Claim 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang and Taliaferro as applied to claims 2-5, 7-11, 13, and 15-21 above, and further in view of Curcio et al. (US 2013/0100307 A1 – hereinafter Curcio).
Regarding claim 14, see the teachings of Chang and Taliaferro as discussed in claim 9 above. Chang also discloses the method further comprising the step of storing, by the recording device manager, information associated with the at least one sensor ([0045]), wherein the user is a police officer ([0024]; [0037]) and the recording device manager is mounted in a law enforcement vehicle ([0033]-[0034]; Figs. 1-2 – a video recording system on the police car comprising the base station, an in-car video system, a computer, and database 900).
However, Chang and Taliaferro do not disclose the method further comprising the step of storing, by the recording device manager, the distance information.
Curcio discloses storing, by a recording device manager, distance information ([0055]; [0059]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Curcio into the method taught by Chang and Taliaferro to supplement the audio/video data with context information so that more detailed information can be recorded as evidences to avoid future legal dispute in proceedings.
Claim 22 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang and Taliaferro as applied to claims 2-5, 7-11, 13, and 15-21 above, and further in view of Raghunath (US 2006/0098088 A1 – hereinafter Raghunath).
Regarding claim 22, see the teachings of Chang and Taliaferro as discussed in claim 21 above. Chang also discloses the at least one sensor is a camera of the personal recording device attached to the user ([0047]-[0048]; Fig. 3 – at least a camera).
However, Chang and Taliaferro do not disclose the camera as a video camera.
Raghunath discloses at least one sensor is a video camera of a personal recording device attached to a user ([0033] – a video camera of a multi-information recording device attached to a user who wears the multi-information recording device as further described at least at [0020]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Raghunath into the media taught by Chang and Taliaferro to capture video data of what happens around the user because video content provide more meaningful insight of incidents.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484